[exhibit102_2019eiprsuexe001.jpg]
Exhibit 10.2 [Executives] ZOOM VIDEO COMMUNICATIONS, INC. GLOBAL RSU AWARD GRANT
NOTICE (2019 EQUITY INCENTIVE PLAN) Zoom Video Communications, Inc. (the
“Company”) has awarded you (“the “Participant”) the number of restricted stock
units specified and on the terms set forth below in consideration of your
services (the “RSU Award”). Your RSU Award is subject to all of the terms and
conditions as set forth herein and in the Company’s 2019 Equity Incentive Plan
(the “Plan”) and the Global RSU Award Agreement, including any additional terms
and conditions for your country included in the appendix attached thereto (the
“Agreement”), both of which are attached hereto and incorporated herein in their
entirety. Capitalized terms not explicitly defined herein but defined in the
Plan or the Agreement shall have the meanings set forth in the Plan or the
Agreement. Participant: Date of Grant: Vesting Commencement Date: Number of
Restricted Stock Units: Vesting Schedule: Subject to the Participant’s
Continuous Service through each applicable vesting date, the restricted stock
units subject to the RSU Award will vest as follows: [New Hire Grants—1/4th of
the restricted stock units shall vest on the first anniversary of the Vesting
Commencement Date. Thereafter 1/16th of the restricted stock units shall vest
every three months following the first anniversary of the Vesting Commencement
Date on the day of the calendar month that corresponds with the Vesting
Commencement Date such that the RSU Award is fully vested on the fourth
anniversary of the Vesting Commencement Date.] [Refresher Grants--1/16th of the
restricted stock units shall vest every three months following the Vesting
Commencement Date on the day of the calendar month that corresponds with the
Vesting Commencement Date such that the RSU Award is fully vested on the fourth
anniversary of the Vesting Commencement Date.] Notwithstanding the foregoing,
the RSU Award will fully vest upon Participant’s death or Disability, subject to
the Participant’s Continuous Service through such death or Disability. Issuance
Schedule: One share of Common Stock will be issued for each restricted stock
unit which vests at the time set forth in Section 5 of the Agreement.
Participant Acknowledgements: By your signature below or by electronic
acceptance or authentication in a form authorized by the Company, you understand
and agree that: 1. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe002.jpg]
Exhibit 10.2 [Executives] • The RSU Award is governed by this Global RSU Award
Grant Notice (the “Grant Notice”), and the provisions of the Plan and the
Agreement, all of which are made a part of this document. Unless otherwise
provided in the Plan, this Grant Notice and the Agreement (together, the “RSU
Award Agreement”) may not be modified, amended or revised except in a writing
signed by you and a duly authorized officer of the Company. • You have read and
are familiar with the provisions of the Plan, the RSU Award Agreement and the
Prospectus. In the event of any conflict between the provisions in the RSU Award
Agreement, or the Prospectus and the terms of the Plan, the terms of the Plan
shall control. • To the fullest extent permitted under the Plan and applicable
law, withholding taxes applicable to the RSU Award will be satisfied through the
sale of a number of the shares issuable in settlement of the RSU Award as
determined in accordance with Section 4 of the Agreement and the remittance of
the cash proceeds to the Company. Under the Agreement, the Company or, if
different, your employer shall make payment from the cash proceeds of this sale
directly to the appropriate tax or social security authorities in an amount
equal to the taxes required to be remitted. The mandatory sale of shares to
cover withholding taxes is imposed by the Company on you in connection with your
receipt of this RSU Award. • The RSU Award Agreement sets forth the entire
understanding between you and the Company regarding the acquisition of Common
Stock and supersedes all prior oral and written agreements, promises and/or
representations on that subject with the exception of: (i) other equity awards
previously granted to you, (ii) any written employment agreement, offer letter,
severance agreement, written severance plan or policy, or other written
agreement between the Company and you in each case that specifies the terms that
should govern this RSU Award, and (iii) the Company’s Incentive Compensation
Recoupment Policy, any clawback policy that the Company is required to adopt
pursuant to the listing standards of any national securities exchange or
association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other Applicable Law, and any clawback policy that the Company otherwise adopts,
to the extent applicable and permissible under Applicable Law. ZOOM VIDEO
COMMUNICATIONS, INC. PARTICIPANT: By: Signature Signature Title: Date: Date:
ATTACHMENTS: Global RSU Award Agreement, 2019 Equity Incentive Plan, Prospectus
2. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe003.jpg]
Exhibit 10.2 [Executives] ATTACHMENT I ZOOM VIDEO COMMUNICATIONS, INC. 2019
EQUITY INCENTIVE PLAN GLOBAL RSU AWARD AGREEMENT As reflected by your Global RSU
Award Grant Notice (“Grant Notice”) Zoom Video Communications, Inc. (the
“Company”) has granted you a RSU Award under its 2019 Equity Incentive Plan (the
“Plan”) for the number of restricted stock units as indicated in your Grant
Notice (the “RSU Award”). The terms of your RSU Award as specified in the Global
RSU Award Agreement, including any additional terms and conditions for your
country included in the appendix attached hereto (the “Agreement”) and the Grant
Notice constitute your “RSU Award Agreement”. Defined terms not explicitly
defined in this Agreement but defined in the Grant Notice or the Plan shall have
the same definitions as in the Grant Notice or Plan, as applicable. The terms
applicable to your RSU Award are as follows: 1. GOVERNING PLAN DOCUMENT. Your
RSU Award is subject to all the provisions of the Plan, including but not
limited to the provisions in: (a) Section 6 of the Plan regarding the impact of
a Capitalization Adjustment, dissolution, liquidation, or Corporate Transaction
on your RSU Award, (b) Section 9(e) regarding the Company’s or your employer’s
retained rights to terminate your Continuous Service notwithstanding the grant
of the RSU Award, and (c) Section 8(c) regarding the tax consequences of your
RSU Award. Your RSU Award is further subject to all interpretations, amendments,
rules and regulations, which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of any conflict between the RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
control. 2. GRANT OF THE RSU AWARD. This RSU Award represents your right to be
issued on a future date the number of shares of the Company’s Common Stock that
is equal to the number of restricted stock units indicated in the Grant Notice
subject to your satisfaction of the vesting conditions set forth therein (the
“Restricted Stock Units”). Any additional Restricted Stock Units that become
subject to the RSU Award pursuant to Capitalization Adjustments as set forth in
the Plan and the provisions of Section 3 below, if any, shall be subject, in a
manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Restricted Stock Units covered by your RSU Award. 3. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe004.jpg]
Exhibit 10.2 [Executives] 3. DIVIDENDS. You may become entitled to receive
payments equal to any cash dividends and other distributions paid with respect
to a corresponding number of shares of Common Stock to be issued in respect of
the Restricted Stock Units covered by your RSU Award. Any such dividends or
distributions shall be subject to the same forfeiture restrictions as apply to
the Restricted Stock Units and shall be paid at the same time that the
corresponding shares are issued in respect of your vested Restricted Stock
Units, provided, however that to the extent any such dividends or distributions
are paid in shares of Common Stock, then you will automatically be granted a
corresponding number of additional Restricted Stock Units subject to the RSU
Award (the “Dividend Units”), and further provided that such Dividend Units
shall be subject to the same forfeiture restrictions and restrictions on
transferability, and same timing requirements for issuance of shares, as apply
to the Restricted Stock Units subject to the RSU Award with respect to which the
Dividend Units relate. 4. WITHHOLDING OBLIGATIONS. (a) You acknowledge that,
regardless of any action taken by the Company, or if different, the Affiliate
employing or engaging you (the “Employer”), the ultimate liability for all
income tax (including U.S. federal, state, and local taxes and/or non-U.S.
taxes), social insurance, payroll tax, fringe benefits tax, payment on account
or other tax-related items related to your participation in the Plan and legally
applicable to you (the “Tax-Related Items”) is and remains your responsibility
and may exceed the amount, if any, actually withheld by the Company or the
Employer. You further acknowledge that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the RSU Award, including, but not limited
to, the grant of the RSU Award, the vesting of the RSU Award, the issuance of
shares in settlement of vesting of the RSU Award, the subsequent sale of any
shares of Common Stock acquired pursuant to the RSU Award and the receipt of any
dividends or Dividend Units; and (ii) do not commit to and are under no
obligation to reduce or eliminate your liability for Tax-Related Items. Further,
if you become subject to taxation in more than one country, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one country.
(b) On each vesting date, and on or before the time you receive a distribution
of the shares underlying your Restricted Stock Units, and at any other time as
reasonably requested by the Company in accordance with Applicable Law, you agree
to make adequate provision for any sums required to satisfy the withholding
obligations of the Company, the Employer or any Affiliate in connection with any
Tax-Related Items that arise in connection with your RSU Award (the “Withholding
Taxes”). The Company shall arrange a mandatory sale (on your behalf pursuant to
your authorization under this section and without further consent) of the shares
of Common Stock issued in settlement upon the vesting of your Restricted Stock
Units in an amount necessary to satisfy the Withholding Taxes and shall satisfy
the Withholding Taxes by withholding from the proceeds of such sale (the
“Mandatory Sell to Cover”). You hereby acknowledge and agree that the Company
shall have the authority to administer the Mandatory Sell to Cover arrangement
in its sole discretion with a registered broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) as the Company may
select as the agent (the “Agent”) who will sell on the open market at the then
prevailing market 4. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe005.jpg]
Exhibit 10.2 [Executives] price(s), as soon as practicable on or after each date
on which your Restricted Stock Units vest, the number (rounded up to the next
whole number) of the shares of Common Stock to be delivered to you in connection
with the vesting of the Restricted Stock Units sufficient to generate proceeds
to cover (A) the Withholding Taxes that you are required to pay pursuant to the
Plan and this Agreement as a result of the vesting of the Restricted Stock Units
(or shares being issued thereunder, as applicable) and (B) all applicable fees
and commissions due to, or required to be collected by, the Agent with respect
thereto any remaining funds shall be remitted to you. (c) If, for any reason,
such Mandatory Sell to Cover does not result in sufficient proceeds to satisfy
the Withholding Taxes, the Company or an Affiliate may, in its sole discretion,
satisfy all or any portion of the Withholding Taxes relating to your RSU Award
by any of the following means or by a combination of such means: (i) withholding
from any compensation otherwise payable to you by the Company or the Employer;
(ii) causing you to tender a cash payment (which may be in the form of a check,
electronic wire transfer or other method permitted by the Company); or (iii)
withholding shares of Common Stock from the shares of Common Stock issued or
otherwise issuable to you in connection with your Restricted Stock Units with a
fair market value (measured as of the date shares of Common Stock are issued to
you) equal to the amount of such Withholding Taxes; provided, however, that the
number of such shares of Common Stock so withheld will not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the maximum statutory withholding rates for federal, state, local and foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income; and to the extent necessary to qualify for an exemption from
application of Section 16(b) of the Exchange Act, if applicable, such share
withholding procedure will be subject to the express prior approval of the
Company’s Board or Compensation Committee. (d) Unless the tax withholding
obligations of the Company and/or any Affiliate with respect to the Tax-Related
Items are satisfied, the Company shall have no obligation to deliver to you any
Common Stock. (e) In the event the Company’s obligation to withhold arises prior
to the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Tax-Related Items withholding
obligation was greater than the amount withheld by the Company or your Employer,
you agree to indemnify and hold the Company and your Employer harmless from any
failure by the Company or your Employer to withhold the proper amount. (f) You
acknowledge that the Mandatory Sell to Cover is imposed by the Company on you
pursuant to the terms of the RSU Award. (g) The Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts, or other applicable withholding rates, including maximum applicable
rates in your jurisdiction(s). If the maximum rate is used, any over-withheld
amount may be refunded to you in cash by the Company or Employer (with no
entitlement to the equivalent in shares of Common Stock), or if not refunded,
you may seek a refund from the local tax authorities. You must pay to the
Company and/or the Employer any 5. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe006.jpg]
Exhibit 10.2 [Executives] amount of Tax-Related Items that the Company and/or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. 5. DATE OF ISSUANCE. (a) The issuance of shares in respect of the
Restricted Stock Units is intended to comply with Treasury Regulations Section
1.409A-1(b)(4) and will be construed and administered in such a manner. Subject
to the satisfaction of the withholding obligations set forth in this Agreement,
in the event one or more Restricted Stock Units vests, the Company shall issue
to you one (1) share of Common Stock for each Restricted Stock Unit that vests
on the applicable vesting date(s). The issuance date determined by this
paragraph is referred to as the “Original Issuance Date”. (b) If the Original
Issuance Date falls on a date that is not a business day, delivery shall instead
occur on the next following business day or to the extent not administratively
feasible, as soon as practicable thereafter (but for the avoidance of doubt, in
no event later than the later of (i) the 15th day of the third month following
the end of the calendar year in which the Restricted Stock Units vest, or (ii)
the 15th day of the third month following the end of the Company’s fiscal year
in which the Restricted Stock Units vest). (c) The form of delivery (e.g., a
stock certificate or electronic entry evidencing such shares) shall be
determined by the Company. 6. NATURE OF GRANT. In accepting the RSU Award, you
acknowledge, understand and agree that: (a) the Plan is established voluntarily
by the Company, it is discretionary in nature, and may be amended, suspended or
terminated by the Company at any time, to the extent permitted by the Plan; (b)
the grant of the RSU Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, other
equity awards or benefits in lieu of equity awards, even if equity awards have
been granted in the past; (c) all decisions with respect to future RSU Awards or
other grants, if any, will be at the sole discretion of the Company; (d) the RSU
Award grant and your participation in the Plan shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer or any Affiliate; (e) you are
voluntarily participating in the Plan; (f) the RSU Award and any shares of
Common Stock acquired under the Plan, and the income from and value of same, are
not intended to replace any pension rights or compensation; 6. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe007.jpg]
Exhibit 10.2 [Executives] (g) the RSU Award and any shares of Common Stock
acquired under the Plan, and the income from and value of same, are not part of
normal or expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement or welfare benefits or similar mandatory payments; (h) the future
value of the shares of Common Stock underlying the RSU Award is unknown,
indeterminable, and cannot be predicted with certainty; (i) if the RSU Award
vests and you are issued shares of Common Stock, the value of such shares of
Common Stock may increase or decrease in value following the date the shares are
issued; even below the Fair Market Value on the date the RSU Award is granted to
you; (j) for purposes of the RSU Award, your Continuous Service will be
considered terminated as of the date you are no longer actively providing
services to the Company or one of its Affiliates (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, your right to vest in the RSU Award
under the Plan, if any, will terminate as of such date and will not be extended
by any notice period or any period of “garden leave” or similar period mandated
under employment laws in the jurisdiction where you are employed or the terms of
your employment agreement, if any); and the Plan Administrator shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of the RSU Award (including whether you may still be
considered to be providing services while on a leave of absence); (k) no claim
or entitlement to compensation or damages shall arise from forfeiture of the RSU
Award resulting from your termination of Continuous Service (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where you are employed, or the terms of your employment
agreement, if any); (l) unless otherwise agreed with the Company in writing, the
RSU Award and any shares of Common Stock acquired under the Plan, and the income
from and value of same, are not granted as consideration for, or in connection
with, any service you may provide as a director of the Company or any Affiliate;
and (m) neither the Company, the Employer or any Affiliate shall be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSU Award or the subsequent sale
of any shares of Common Stock acquired upon settlement of the RSU Award. 7.
TRANSFERABILITY. Except as otherwise provided in the Plan, your RSU Award is not
transferable, except by will or by the applicable laws of descent and
distribution 8. CORPORATE TRANSACTION. Your RSU Award is subject to the terms of
any agreement governing a Corporate Transaction involving the Company,
including, without 7. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe008.jpg]
Exhibit 10.2 [Executives] limitation, a provision for the appointment of a
stockholder representative that is authorized to act on your behalf with respect
to any escrow, indemnities and any contingent consideration. 9. NO LIABILITY FOR
TAXES. As a condition to accepting the RSU Award, you hereby (a) agree to not
make any claim against the Company, or any of its Officers, Directors, Employees
or Affiliates related to tax liabilities arising from the RSU Award or other
Company compensation and (b) acknowledge that you were advised to consult with
your own personal tax, financial and other legal advisors regarding the tax
consequences of the RSU Award and have either done so or knowingly and
voluntarily declined to do so. 10. CLAWBACK/RECOVERY. Your RSU Award and any
shares issued in settlement of your RSU Award will be subject to recoupment in
accordance with: (i) the Company’s Incentive Compensation Recoupment Policy,
(ii) any clawback policy that the Company is required to adopt pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the Dodd-
Frank Wall Street Reform and Consumer Protection Act or other Applicable Law,
and (iii) any clawback policy that the Company otherwise adopts, in each case to
the extent applicable and permissible under Applicable Law. No recovery of
compensation under such a clawback policy will be an event giving rise to your
right to voluntary terminate employment upon a “resignation for good reason,” or
for a “constructive termination” or any similar term under any plan of or
agreement with the Company. 11. SEVERABILITY. If any part of this Agreement or
the Plan is declared by any court or governmental authority to be unlawful or
invalid, such unlawfulness or invalidity will not invalidate any portion of this
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Agreement (or part of such a Section) so declared to be unlawful or invalid
will, if possible, be construed in a manner which will give effect to the terms
of such Section or part of a Section to the fullest extent possible while
remaining lawful and valid. 12. WAIVER. You acknowledge that a waiver by the
Company of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of this Agreement. 13. NO ADVICE REGARDING GRANT. The Company
is not providing any tax, legal or financial advice, nor is the Company making
any recommendations regarding your participation in the Plan, or your
acquisition or sale of the underlying shares of Common Stock. You should consult
with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. 14. DATA
PRIVACY. By signing the Grant Notice or otherwise accepting this Agreement in
accordance with the Company’s acceptance procedures, you declare that you agree
with the data processing practices described herein and consent to the
collection, processing and use of your Personal Data (as defined below) by the
Company and the transfer of your Personal Data to the recipients mentioned
herein, including recipients located in countries which do not adduce an
adequate level of protection from a European (or other non- U.S.) data
protection law perspective, for the purposes described herein. 8. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe009.jpg]
Exhibit 10.2 [Executives] (a) Declaration of Consent. You understand that you
need to review the following information about the processing of your personal
data by or on behalf of the Company, the Employer and/or any Affiliate, as
described herein, and any other RSU Award materials (the “Personal Data”) and
declare your consent. With regard to the processing of your Personal Data in
connection with the Plan, you understand that the Company is the controller of
the Personal Data. (b) Data Processing and Legal Basis. The Company collects,
uses and otherwise processes your Personal Data for the purposes of allocating
shares of Common Stock and implementing, administering and managing the Plan.
You understand that this Personal Data may include, without limitation, your
name, home address and telephone number, email address, date of birth, social
insurance number, passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of Common Stock
or directorships held in the Company or its Subsidiaries, details of all RSU
Awards or any other entitlement to shares of Common Stock or equivalent benefits
awarded, canceled, exercised, vested, unvested or outstanding in your favor. The
legal basis for the processing of your Personal Data will be your consent. (c)
Stock Plan Administration Service Providers. You understand that the Company may
transfer your Personal Data, or parts thereof, to E*Trade Financial Corporate
Services, Inc. (and its affiliated companies), an independent service provider
based in the United States which assists the Company with the implementation,
administration and management of the Plan. In the future, the Company may select
a different service provider and share your Personal Data with such different
service provider that serves the Company in a similar manner. You understand and
acknowledge that the Company’s service provider may open an account for you to
receive and trade shares of Common Stock acquired under the Plan and that you
will be asked to agree on separate terms and data processing practices with the
service provider, which is a condition of your ability to participate in the
Plan. (d) International Data Transfers. You understand that the Company and, as
of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan, such as the Company’s service
providers, are based in the United States. If you are located outside the United
States, you understand and acknowledge that your country has enacted data
privacy laws that are different from the laws of the United States. For example,
the European Commission has issued only a limited adequacy finding with respect
to the United States that applies solely if and to the extent that companies
self- certify and remain self-certified under the EU/U.S. Privacy Shield
program. Otherwise, transfers of personal data from the EU to the United States
can be made on the basis of Standard Contractual Clauses approved by the
European Commission or other appropriate safeguards permissible under the
Applicable Law. If you are located in the EU or EEA, the Company may receive,
process and transfer your Personal Data onward to third-party service providers
solely on the basis of appropriate data transfer agreements or other appropriate
safeguards permissible under Applicable Law. If applicable, you understand that
you can ask for a copy of the appropriate data processing agreements underlying
the transfer of your Personal Data by contacting your local human resources
representative. The Company’s legal basis for the transfer of your Personal Data
is your consent. 9. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe010.jpg]
Exhibit 10.2 [Executives] (e) Data Retention. You understand that the Company
will use your Personal Data only as long as is necessary to implement,
administer and manage your participation in the Plan, or to comply with legal or
regulatory obligations, including under tax and securities laws. In the latter
case, you understand and acknowledge that the Company’s legal basis for the
processing of your Personal Data would be compliance with Applicable Law or the
pursuit by the Company of respective legitimate interests not outweighed by your
interests, rights or freedoms. When the Company no longer needs your Personal
Data for any of the above purposes, you understand the Company will remove it
from its systems. (f) Voluntariness and Consequences of Denial/Withdrawal of
Consent. You understand that your participation in the Plan and your grant of
consent is purely voluntary. You may deny or later withdraw your consent at any
time, with future effect and for any or no reason. If you deny or later withdraw
your consent, the Company can no longer offer you participation in the Plan or
offer other awards to you or administer or maintain such awards and you would no
longer be able to participate in the Plan. You further understand that denial or
withdrawal of your consent would not affect your status or salary as an employee
or your career and that you would merely forfeit the opportunities associated
with the Plan. (g) Data Subject Rights. You understand that data subject rights
regarding the processing of personal data vary depending on the Applicable Law
and that, depending on where you are based and subject to the conditions set out
in the Applicable Law, you may have, without limitation, the rights to (i)
inquire whether and what kind of Personal Data the Company holds about you and
how it is processed, and to access or request copies of such Personal Data, (ii)
request the correction or supplementation of Personal Data about you that is
inaccurate, incomplete or out-of-date in light of the purposes underlying the
processing, (iii) obtain the erasure of Personal Data no longer necessary for
the purposes underlying the processing, processed based on withdrawn consent,
processed for legitimate interests that, in the context of your objection, do
not prove to be compelling, or processed in non-compliance with applicable legal
requirements, (iv) request the Company to restrict the processing of your
Personal Data in certain situations where you feel its processing is
inappropriate, (v) object, in certain circumstances, to the processing of
Personal Data for legitimate interests, and to (vi) request portability of your
Personal Data that you have actively or passively provided to the Company (which
does not include data derived or inferred from the collected data), where the
processing of such Personal Data is based on consent or your employment or
service agreement and is carried out by automated means. In case of concerns,
you understand that you may also have the right to lodge a complaint with the
competent local data protection authority. Further, to receive clarification of,
or to exercise any of your rights, you should contact your local human resources
representative. (h) Alternate Basis and Additional Consents. Finally, you
understand that the Company may rely on a different basis for the processing or
transfer of Personal Data in the future and/or request that you provide another
data privacy consent. If applicable, you agree that upon request of the Company
or the Employer, you will provide an executed acknowledgement or data privacy
consent form (or any other agreements or consents) that the 10. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe011.jpg]
Exhibit 10.2 [Executives] Company and/or the Employer may deem necessary to
obtain from you for the purpose of administering your participation in the Plan
in compliance with the data privacy laws in your country, either now or in the
future. You understand and agree that you will not be able to participate in the
Plan if you fail to provide any such consent or agreement requested by the
Company and/or the Employer. 15. LANGUAGE. You acknowledge that you are
sufficiently proficient in the English language, or have consulted with an
advisor who is sufficiently proficient in English, so as to allow you to
understand the terms and conditions of this Agreement. If you have received this
Agreement or any other documents related to the Plan translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control. 16. VENUE. For
purposes of any action, lawsuit or other proceeding brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts where this grant is made and/or to
be performed. 17. INSIDER TRADING RESTRICTIONS / MARKET ABUSE LAW. You may be
subject to insider trading restrictions and/or market abuse laws based on the
exchange on which the shares of Common Stock are listed and in applicable
jurisdictions, including the United States, your country and the designated
broker’s country, which may affect your ability to accept, acquire, sell or
otherwise dispose of shares of Common Stock, rights to shares of Common Stock
(i.e., RSU Awards) or rights linked to the value of the shares of Common Stock
under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdiction(s)). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before you possessed inside
information. Furthermore, you could be prohibited from (i) disclosing the inside
information to any third party, which may include fellow employees and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Company’s Trading Policy, or
any other applicable insider trading policy then in effect. You acknowledge that
you are responsible for complying with any applicable restrictions and are
encouraged to speak with your personal legal advisor for further details
regarding any applicable insider-trading and/or market-abuse laws in your
country. 18. FOREIGN ASSET/ACCOUNT, EXCHANGE CONTROL AND TAX REPORTING. You may
be subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of shares
of Common Stock or cash (including dividends and the proceeds arising from the
sale of shares of Common Stock) derived from your participation in the Plan in,
to and/or from a brokerage/bank account or legal entity located outside your
country. The Applicable Laws in your country may require that you report such
accounts, assets and balances therein, the value thereof and/or the transactions
related thereto to the applicable authorities in such country. You may also be
required to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
within a certain time after receipt. You acknowledge that it is your 11.
201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe012.jpg]
Exhibit 10.2 [Executives] responsibility to be compliant with such regulations
and you are encouraged to consult with your personal legal advisor for any
details. 19. COUNTRY-SPECIFIC PROVISIONS. Notwithstanding any provisions of this
Agreement to the contrary, if you reside or are employed outside of the United
States, the RSU Award shall be subject to any terms and conditions for your
country of residence (and country of employment, if different) set forth in the
appendix attached hereto (the “Appendix”). Further, if you transfer residence
and/or employment to another country reflected in the Appendix, the terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement. 20. IMPOSITION OF OTHER
REQUIREMENTS. The Company reserves the right to impose other requirements on
your participation in the Plan, on the RSU Award and on any shares of Common
Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing. 21. OTHER DOCUMENTS. You hereby acknowledge receipt of
or the right to receive a document providing the information required by Rule
428(b)(1) promulgated under the Securities Act, which includes the Prospectus.
In addition, you acknowledge receipt of the Company’s Trading Policy. 22.
QUESTIONS. If you have questions regarding these or any other terms and
conditions applicable to your RSU Award, including a summary of the applicable
federal income tax consequences please see the Prospectus. 12. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe013.jpg]
Exhibit 10.2 [Executives] APPENDIX TO THE ZOOM VIDEO COMMUNICATIONS, INC. 2019
EQUITY INCENTIVE PLAN GLOBAL RSU AWARD AGREEMENT Capitalized terms used but not
defined in this Appendix have the meanings set forth in the Plan and/or the
Global RSU Award Agreement. Terms and Conditions This Appendix includes
additional terms and conditions that govern the RSU Award granted to you under
the Plan if you are an employee that works or resides outside the U.S. and/or in
one of the countries listed below. If you are a citizen or resident of a country
other than the one in which you are currently working and/or residing, transfer
employment and/or residency to another country after the date of grant, are a
consultant, change employment status to a consultant position, or are considered
a resident of another country for local law purposes, the Company shall, in its
discretion, determine the extent to which the special terms and conditions
contained herein shall be applicable to you. References to your Employer shall
include any entity that engages your services. Notifications This Appendix also
includes information regarding exchange controls and certain other issues of
which you should be aware with respect to your participation in the Plan. The
information is provided solely for your convenience and is based on the
securities, exchange control and other laws in effect in the respective
countries as of April 2019. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that you not rely on the
information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date by the time you vest in the RSU or sell any shares of Common Stock
acquired upon settlement of the vested RSU. In addition, the information
contained in this Appendix is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the applicable laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or working, transfer to another country
after the date of grant, or are considered a resident of another country for
local law purposes, the notifications contained herein may not be applicable to
you in the same manner. 13. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe014.jpg]
Exhibit 10.2 [Executives] AUSTRALIA Notifications Tax Conditions. Subdivision
83A-C of the Income Tax Assessment Act 1997 (Cth) applies to the RSU Award
granted under the Plan, such that the RSU Award is intended to be subject to
deferred taxation. Australian Offer Document. The offering of the Plan in
Australia is intended to qualify for an exemption from the prospectus
requirements under Class Order 14/1000 issued by the Australian Securities and
Investments Commission. Additional details are set forth in the Offer Document
for the offer of RSU Awards to Australian Resident Employees, which was provided
to you with this RSU Award Agreement. Exchange Control Information. If you are
an Australian resident, exchange control reporting is required for cash
transactions exceeding AUD10,000 and international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on your behalf. If there is no Australian bank involved with the transfer, you
will be required to file the report. CANADA Terms and Conditions Termination.
The following provision replaces Section 5(j) of the Global RSU Award Agreement
in its entirety: (j) In the event of the termination of your Continuous Service
(whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), unless otherwise provided in the RSU Award Agreement or determined by
the Company, your right to vest in the RSU Award under the Plan will terminate
effective as of the earlier of (i) the date upon which you cease to provide
services, or (ii) the date upon which you receive a notice of termination and
will not in either case be extended by any contractual notice period in which
you do not actively provide services or any period of pay in lieu of such notice
(including, but not limited to Canadian statutory law, regulatory law and/or
common law) mandated under employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any; the Plan
Administrator shall have the exclusive discretion to determine when you are no
longer actively providing services for purposes of the RSU Award (including
whether you may still be considered to be providing services while on a leave of
absence); The following terms and conditions apply to employees resident in
Quebec: Language. The parties acknowledge that it is their express wish that
this agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English. 14. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe015.jpg]
Exhibit 10.2 [Executives] Les parties reconnaissent avoir exigé la rédaction en
anglais de cette convention, ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention. Data Privacy. This provision
supplements Section 14 of the Global RSU Award Agreement: You hereby authorize
the Company or any Affiliate, including the Employer, and any agents or
representatives to (i) discuss with and obtain all relevant information from all
personnel, professional or non-professional, involved in the administration and
operation of the Plan, and (ii) disclose and discuss any and all information
relevant to the Plan with their advisors. You further authorize the Company or
any Affiliate, including the Employer, and any agents or representatives to
record such information and to keep such information in your employee file.
Notifications Securities Law Information. You are permitted to sell shares of
Common Stock acquired under the Plan through the designated broker appointed
under the Plan, if any, provided the resale of shares of Common Stock acquired
under the Plan takes place outside Canada through the facilities of the exchange
on which the shares of Common Stock are then listed. Foreign Asset/Account
Reporting Information. Canadian residents are required to report any foreign
specified property held outside Canada (including RSU Awards and shares of
Common Stock acquired under the Plan) annually on form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign specified property
exceeds CAD 100,000 at any time during the year. Thus, if the CAD 100,000 cost
threshold is exceeded by other foreign specified property held by the
individual, RSU Awards must be reported (generally at a nil cost). For purposes
of such reporting, shares of Common Stock acquired under the Plan may be
reported at their adjusted cost basis. The adjusted cost basis of a share is
generally equal to the fair market value of such share at the time of
acquisition; however, if you own other shares of Common Stock (e.g., acquired
under other circumstances or at another time), the adjusted cost basis may have
to be averaged with the adjusted cost bases of the other shares of Common Stock.
You should consult with your personal legal advisor to ensure compliance with
applicable reporting obligations. CHINA Terms and Conditions The following
applies only to Participants who are exclusively citizens of the People’s
Republic of China (“PRC”) and who reside in mainland China or Participants who
are otherwise subject to the exchange control laws in China, as determined by
the Company in its sole discretion. Satisfaction of Regulatory Obligations. The
settlement of the RSU Award upon vesting is conditioned upon the Company
securing and maintaining all necessary approvals from the State Administration
of Foreign Exchange (“SAFE”) and any other applicable government entities in
China to permit the operation of the Plan in China, as determined by the Company
it its sole discretion. If or to the extent the Company is unable to complete
the registration or maintain the 15. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe016.jpg]
Exhibit 10.2 [Executives] registration, no shares of Common Stock shall be
issued under the Plan. In this case, the Company retains the discretion to
settle any RSU Award in cash paid through local payroll in an amount equal to
the Fair Market Value of the shares of Common Stock subject to the RSU Award
less any Tax-Related Items. Settlement of RSU Award and Sale of Shares. To
facilitate compliance with local regulatory requirements, you agree to the sale
of any shares of Common Stock to be issued to you upon vesting and settlement of
the RSU Award. The sale will occur (i) immediately upon the issuance of shares
in settlement of the RSU Award, (ii) following your termination of Continuous
Service from the Company or one of its Affiliates, or (iii) within any other
time frame as the Company determines to be necessary to comply with local
regulatory requirements. You further agree that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of such shares
(on your behalf pursuant to this authorization) and you expressly authorize the
Company’s designated broker to complete the sale of such shares. You acknowledge
that the Company’s designated broker is under no obligation to arrange for the
sale of the shares at any particular price. Upon the sale of the shares, the
Company agrees to pay you the cash proceeds from the sale, less any brokerage
fees or commissions and subject to any obligation to satisfy Withholding Taxes.
You agree that the payment of the cash proceeds will be subject to the
repatriation requirements described below. Designated Broker Account. You agree
that any shares of Common Stock issued to you upon vesting/settlement of the RSU
Award shall be deposited directly into an account with the Company’s designated
broker. The deposited shares shall not be transferable (either electronically or
in certificate form) from the brokerage account. This limitation shall apply
both to transfers to different accounts with the same broker and to transfers to
other brokerage firms. The limitation shall apply to all shares of Common Stock
issued to you under the Plan, whether or not you remain in Continuous Service
with the Company or one of its Affiliates. Upon sale of the shares of Common
Stock, the repatriation requirements described below shall apply. Exchange
Control Restrictions. You understand and agree that you will be required to
immediately repatriate to China the proceeds from the sale of any shares of
Common Stock acquired under the Plan. You further understand that such
repatriation of proceeds may need to be effected through a special bank account
established by the Company (or an Affiliate), and you hereby consent and agree
that any sale proceeds or other cash payments received in connection with the
Plan may be transferred to such special account by the Company (or an Affiliate)
on your behalf prior to being delivered to you and that no interest shall be
paid with respect to funds held in such account. The proceeds may be paid to you
in U.S. dollars or local currency at the Company’s discretion. If the proceeds
are paid to you in U.S. dollars, you understand that a U.S. dollar bank account
in China must be established and maintained so that the proceeds may be
deposited into such account. If the proceeds are paid to you in local currency,
you acknowledge that the Company (or its Affiliates) are under no obligation to
secure any particular exchange conversion rate and that the Company (or its
Affiliates) may face delays in converting the proceeds to local currency or
distributing the proceeds due to exchange control restrictions. You agree to
bear any currency fluctuation risk between the time the shares of Common Stock
are sold and the net proceeds are converted into local currency and distributed
to you. You further agree to comply with any other 16. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe017.jpg]
Exhibit 10.2 [Executives] requirements that may be imposed by the Company (or
its Affiliates) in the future in order to facilitate compliance with exchange
control requirements in China. Administration. The Company (or its Affiliates)
shall not be liable for any costs, fees, lost interest or dividends or other
losses that you may incur or suffer resulting from the enforcement of the terms
of this Appendix or otherwise from the Company’s operation and enforcement of
the Plan, the RSU Award Agreement and this RSU Award in accordance with any
Applicable Laws, rules, regulations and requirements. FRANCE Terms and
Conditions Language Consent. By accepting the RSU Award, you confirm having read
and understood the documents related to the RSU Award (the Plan and the RSU
Award Agreement) which were provided in the English language. You accept the
terms of these documents accordingly. Consentement à la Langue Utilisée. En
acceptant l’attribution («RSU Award»), vouz confirmez avoir lu et compris les
documents relatifs à l’attribution (le Plan et le Contrat d’Attribution) qui ont
été remis en anglais. Vous acceptez les termes de ces documents en connaissance
de cause. Notifications Tax Information. This RSU Award is not intended to
qualify for specific tax and social security treatment applicable to awards
granted under Section L. 225-197.1 to L. 225-197.6 of the French Commercial
Code, as amended. Foreign Asset/Account Reporting Information. If you hold cash
or shares of Common Stock outside of France or maintain a foreign bank or
brokerage account (including accounts that were opened and closed during the tax
year), you are required to report such assets and accounts to the French tax
authorities on an annual basis on a specified form, together with your income
tax return. Failure to complete this reporting can trigger significant
penalties. GERMANY Notifications Exchange Control Information. Cross-border
payments in excess of EUR 12,500 must be reported monthly to the German Federal
Bank (Bundesbank). If you receive a payment in excess of EUR 12,500 in
connection with the sale of shares of Common Stock acquired under the Plan or
the receipt of any cash dividends, the report must be filed electronically by
the fifth day of the month following the month in which the payment was
received. The form of report (Allgemeines Meldeportal Statistik) can be accessed
via the Bundesbank’s website (www.bundesbank.de) and is available in both German
and English. Foreign Asset/Account Reporting Information. German residents
holding shares of Common Stock must notify their local tax office of the
acquisition of shares of Common Stock when they file their returns for the
relevant year if the value of the shares of Common Stock exceeds EUR 17.
201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe018.jpg]
Exhibit 10.2 [Executives] 150,000 or in the unlikely event that the resident
holds shares of Common Stock exceeding 10% of the Company’s share capital. INDIA
Notifications Exchange Control Information. Indian residents are required to
repatriate the proceeds from the sale of shares of Common Stock to India within
specified timeframes. You must retain the foreign inward remittance certificate
received from the bank where the foreign currency is deposited in the event that
the Reserve Bank of India or the Employer requests proof of repatriation. It is
your responsibility to comply with these requirements. Neither the Company nor
the Employer will be liable for any fines or penalties resulting from your
failure to comply with any Applicable Laws. Foreign Asset/Account Reporting
Information. Indian residents are required to declare any foreign bank accounts
and any foreign financial assets (including shares of Common Stock held outside
of India) in their annual tax returns. You are responsible for complying with
this reporting obligation and should confer with your personal tax advisor to
determine your obligations in this regard. IRELAND There are no country-specific
provisions. JAPAN Notifications Exchange Control Information. Japanese residents
acquiring shares of Common Stock valued at more than JPY 100,000,000 in a single
transaction must file a Securities Acquisition Report with the Ministry of
Finance (“MOF”) through the Bank of Japan within twenty (20) days of the
acquisition of the shares. Foreign Asset/Account Reporting Information. Japanese
residents are required to report details of any assets held outside Japan as of
December 31st (including shares of Common Stock acquired under the Plan), to the
extent such assets have a total net fair market value exceeding JPY 50,000,000.
Such report is due by March 15th each year. You should consult your personal
legal advisor to ensure compliance with applicable reporting obligations.
NETHERLANDS There are no country-specific provisions. SINGAPORE Terms and
Conditions 18. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe019.jpg]
Exhibit 10.2 [Executives] Restriction on Sale of Shares. Shares of Common Stock
acquired under the Plan prior to the six (6) month anniversary of the date of
grant may not be sold or otherwise offered for sale in Singapore, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the Singapore Securities and Futures
Act (Chapter 289, 2006 Ed.) (“SFA”) or pursuant to, and in accordance with the
conditions of, any other applicable provision(s) of the SFA. Notifications
Securities Law Information. The RSU Award is being granted to you pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the SFA. The Plan
has not been, nor will it be, lodged or registered as a prospectus with the
Monetary Authority of Singapore. Chief Executive Officer and Director
Notification Obligation. You acknowledge that if you are the Chief Executive
Officer (“CEO”) a director, associate director or shadow director of a Singapore
Subsidiary, you are subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify the
Singapore Subsidiary in writing when you receive an interest (e.g., RSU Awards
or shares of Common Stock) in the Company or any Subsidiary within two business
days of (i) its acquisition or disposal, (ii) any change in previously disclosed
interest (e.g., when the shares of Common Stock are sold), or (iii) becoming a
CEO, director, associate director or shadow director. UNITED KINGDOM Terms and
Conditions Withholding Obligations. This provision supplements Section 4 of the
Global RSU Award Agreement: Notwithstanding the indemnification provision in
this Section 4, if you are a director or executive officer of the Company
(within the meaning of Section 13(k) of the Exchange Act), the amount of any
income tax due but not collected from or paid by you within ninety (90) days of
the end of the U.K. tax year in which an event giving rise to the Tax-Related
Items withholding obligation occurs may constitute an additional benefit to you
on which additional income tax and National Insurance Contributions (“NICs”) may
be payable. You will be responsible for reporting and paying any income tax due
on this additional benefit directly to Her Majesty’s Revenue and Customs under
the self-assessment regime and for reimbursing the Company and/or the Employer
for the value of any employee NICs due on this additional benefit, which the
Company and/or the Employer may recover at any time thereafter by any of the
means referred to in this RSU Award Agreement. 19. 201333570 v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe020.jpg]
Exhibit 10.2 [Executives] ATTACHMENT II 2019 EQUITY INCENTIVE PLAN 20. 201333570
v6



--------------------------------------------------------------------------------



 
[exhibit102_2019eiprsuexe021.jpg]
Exhibit 10.2 [Executives] ATTACHMENT III PROSPECTUS 21. 201333570 v6



--------------------------------------------------------------------------------



 